     Case 8:20-cv-00825-MRW Document 28 Filed 04/07/21 Page 1 of 1 Page ID #:1341



 1
 2
 3
 4
 5
 6
 7
 8           IN THE UNITED STATES DISTRICT COURT
 9         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                                    Case No. SA CV 20-825 MRW
       APRIL W.,1
12                                                    JUDGMENT
                            Plaintiff,
13
                  v.
14
       ANDREW SAUL,
15     Commissioner of Social Security,
16                          Defendant.
17
18             It is the judgment of this Court that the decision of the
19    Administrative Law Judge is AFFIRMED. Judgment is hereby entered in
20    favor of Defendant.
21
22
23
      Date: April 7, 2021                         ___________________________________
24                                                HON. MICHAEL R. WILNER
                                                  U.S. MAGISTRATE JUDGE
25
26
           1       Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and
27   the recommendation of the Committee on Court Administration and Case Management of the
28   Judicial Conference of the United States.
